Citation Nr: 1315390	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  08-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and S.C.




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 
 
The Veteran served on active duty from September 1970 to September 1973 and from March 2003 to September 2004.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of  September 2007 and October 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing on this matter took place before the undersigned Veterans Law Judge on April 6, 2010.

In June 2010 and August 2012, the Board remanded this matter for further evidentiary development.  

The matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In an August 2008 clinical note, the Veteran's wife indicated that the Veteran had applied for disability benefits from the Social Security Administration (SSA).  As the SSA records may contain relevant evidence and information regarding the Veteran's asthma and disability manifested by fatigue, remand is required to obtain the potentially relevant records.  38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The August 2012 remand directed that the Veteran undergo a VA examination to address the etiology of his currently diagnosed asthma.  The requested examination took place in October 2012.  Although the examiner discussed the Veteran's chronic obstructive pulmonary disease (COPD), a disorder which is already service-connected and which is not the subject of this appeal, there was no reference to asthma at all, despite diagnoses of asthma (as well as COPD) in private treatment records.   As a result, the examination report is inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  A new examination must be scheduled upon remand.  

Recent VA clinical notes reflect that the Veteran is still seeing two private physicians, Dr. K and Dr. P., who have treated him for asthma.  Updated treatment records from these providers, as well as any additional VA records generated since January 2013, must be obtained and made available for Board review.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since January 2013.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.  

2.  After securing any necessary authorization, obtain all treatment records since June 2010 from Dr. P. and since July 2010 from Dr. K.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records.

3.  Obtain the Veteran's SSA records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

4.  Schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed asthma is related to service, taking into account the references to asthma contained in the service treatment records and the diagnoses of asthma contained in the private treatment records.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  




